Reargument ordered, and case set down for Wednesday, October 2, 1918, upon the questions: Could the owner or lessee of the Dock street premises be deprived of the privilege to use the same for traffic in liquors by virtue of an attempted abandonment and transfer, made after the passage of the act (Laws of 1910, chap. 494), and: What force is to be given to the words “provided such traffic was not abandoned thereat during the said period."* Jenks, P. J., Burr, Thomas, Woodward and Rich, JJ., concurred.

 See Liquor Tax Law (Consol. Laws, chap. 34; Laws of 1909, chap. 39), § 8, subd. 9, added by Laws of 1910, chap. 494. Since amd. by -Laws, of 1911, chap. 298.— [Rep. . .